Talmadge, J.
(dissenting) — The majority correctly indicates we must determine in this case the scope of a law enforcement officer’s authority under RCW 46.61.021 or SMC 11.59.090 to conduct a warrant check on a person stopped for a routine traffic infraction. But the majority’s narrow statutory interpretation forbids a routine and appropriate police practice designed to identify the person and verify the status of the person’s drivers license. Washington case law has long accepted the view that a brief warrant check is a proper part of a stop for a traffic infraction. I see no reason to depart from the view expressed in these earlier cases. For these reasons, I respectfully dissent.
RCW 46.61.021(2) states:
Whenever any person is stopped for a traffic infraction, the officer may detain that person for a reasonable period of time necessary to identify the person, check the status of the person’s license, insurance identification card, and the vehicle’s registration, and complete and issue a notice of traffic infraction.
*155As the majority notes, SMC 11.59.090 uses almost identical language. Majority op. 146 n.10.
Although RCW 46.61.021(2) does not specifically reference a warrant check and only generally relates to a stop for a vehicular traffic infraction, it does confer upon a law enforcement officer the authority to detain a person, for a reasonable period of time necessary to identify the person, and to check the status of the person’s license. The brief detention of an individual stopped for a traffic infraction pending the results of a warrant check has become so ingrained into routine police practices as to be a necessary aspect of a law enforcement officer’s process to identify the detainee and verify the status of his or her license. The Court of Appeals below correctly determined that Rife’s seizure was not unreasonable, under the totality of the circumstances, balancing the character of the intrusion and its justification against his right to personal autonomy. State v. Rife, 81 Wn. App. 258, 261-62, 913 P.2d 850 (1996). The Court of Appeals also stated that with the development of computerized data storage, the length of time required to run a warrant check is usually so brief that detention is minimal, thereby quickly satisfying the State’s plain statutory need to identify the individual and verify his or her license status. Moreover, the State has an additional interest served by such warrant checks — immediate apprehension of individuals with outstanding arrest warrants.
Where officers have probable cause to believe an individual has committed a misdemeanor in their presence, Washington courts have frequently indicated that the brief detention, for the purpose of checking whether there are any outstanding warrants on the individual, is reasonable and proper. State v. Kerens, 9 Wn. App. 449, 452, 513 P.2d 63 (upholding a warrant check during a stop and citation for a pedestrian traffic infraction, illegal hitchhiking), review denied, 83 Wn.2d 1003 (1973); see also State v. Perea, 85 Wn. App. 339, 342, 932 P.2d 1258 (1997) (officers may temporarily detain a suspect pending the results of a *156police headquarters radio check); State v. Madrigal, 65 Wn. App. 279, 283, 827 P.2d 1105 (1992) (after a lawful investigatory stop, an officer may temporarily detain a suspect pending the results of a police headquarters radio check); State v. Reeb, 63 Wn. App. 678, 680-81, 821 P.2d 84 (1992) (outstanding warrant checks during valid criminal investigatory stops are reasonable routine police procedures); State v. Williams, 50 Wn. App. 696, 750 P.2d 278 (1988) (approving checks for outstanding warrants during valid criminal investigatory stops as reasonable routine police procedure, and holding so long as the duration of the warrant check does not unreasonably extend the initially valid contact, the purpose behind warrant checks supports their use); State v. Thompson, 24 Wn. App. 321, 601 P.2d 1284 (1979) (warrant check during investigatory stop held reasonable; conviction reversed on insufficient grounds to support reasonable suspicion to stop defendant), rev’d on other grounds, 93 Wn.2d 838, 613 P.2d 525 (1980); State v. Sinclair, 11 Wn. App. 523, 529, 523 P.2d 1209 (1974). The majority overrules these cases sub silentio.
In the present case, there is no question but that Officer Chittenden saw Rife, who was outside a crosswalk, cross a number of lanes of traffic against a traffic signal on Aurora Avenue, a very busy Seattle street. It is clear Rife committed a pedestrian traffic infraction in the officer’s presence and, it was appropriate for that officer under the Seattle Municipal Code and statute, as part of the officer’s investigation of the infraction, to briefly detain Rife pending a warrant check to verify his identity and the status of his license. Only by conducting a brief warrant check could the officer fully verify Rife’s identity and the status of his license.
Under the majority’s opinion, while the Legislature may amend RCW 46.61.021 (and the Seattle City Council its ordinance) to address the concerns set forth in the majority’s analysis, I do not believe such is necessary. When an individual commits a traffic infraction in the *157presence of a police officer, the individual’s brief detention for the purpose of verifying his or her identity and driver’s license status, including a brief warrant check, is a routine and reasonable police practice under RCW 46.61.021 and its local counterpart ordinance. Such a practice, if brief, serves the statutory purpose of verifying the individual’s identity and license status and also serves the larger purpose of enforcing arrest warrants. We should uphold such a routine law enforcement practice.
An additional basis for affirming the trial court judgment is found in State v. Rothenberger, 73 Wn.2d 596, 440 P.2d 184 (1968). The majority asserts Rothenberger is distinguishable because here Rife was "not released while the police officer ran the warrant search.” Majority op. at 149-50. This misses the point of our decision in that case. In Rothenberger, we presumed, without so holding, that the Oregon traffic stop which precipitated Rothenberger’s warrant check was illegal. Rothenberger, 73 Wn.2d at 600. Nevertheless, after his release from the traffic stop, Rothenberger was apprehended and arrested based on a valid, outstanding Arizona warrant. Incident to that arrest, his car was searched and several items of automotive equipment were found. The automotive equipment was later determined to be part of the loot from a Seattle burglary for which Rothenberger was then charged. Rothenberger argued that all of the evidence secured was "tainted” by the original (unlawful) traffic stop and must be excluded. We affirmed Rothenberger’s conviction for the burglary, finding no "taint” on the evidence secured via a search following a valid arrest based on an outstanding warrant. See id. at 600-01.
Rothenberger directs that the taint of an unlawful stop does not affect evidence secured through a search incident to an intervening arrest on a valid outstanding warrant. Id. at 601. The valid arrest based on the warrant and incidental search provide an "independent source” for the evidence free of any alleged taint. We reaffirmed this approach in State v. Warner, 125 Wn.2d 876, 889 P.2d 479 (1995), holding:
*158[I]f there are intervening independent factors in the chain of causation from the original illegality to the evidence in question, the evidence will not be suppressed as "fruit”. Also, if there was an independent source for the evidence, then it need not be excluded.
Warner, 125 Wn.2d at 888 (citation omitted).
As the Rothenberger case reiterates, whether the initial stop was proper or not is not crucial because an officer has a duty to arrest a person on an outstanding warrant. Rothenberger, 73 Wn.2d at 599. Whether, as in Rothenberger, the discovery of that warrant occurs after the officer has released the person named on the warrant, or as in this case, discovery of the warrant occurs while the person is being detained pursuant to a traffic infraction, is irrelevant. Under Rothenberger, a subsequent arrest on a valid outstanding warrant is lawful and evidence obtained through a search incident to that arrest is not tainted, and thus not subject to suppression. When Officer Chittenden discovered Rife’s outstanding warrant, he had a duty to arrest Rife, and the evidence secured via a search incident to such valid arrest is admissible. See id. at 599-601.31
Rife’s release and subsequent arrest are not necessary where, as in this case, the original stop was not pretex*159tual, an outstanding warrant was discovered during the stop, and the subsequent arrest and search were based on the warrant.32 In State v. Chapin, 75 Wn. App. 460, 879 P.2d 300 (1994), review denied, 125 Wn.2d 1024, 890 P.2d 465 (1995), the Court of Appeals held that where a stop based on a traffic infraction was objectively reasonable, and a reasonable officer would have made the stop under the same objectively reasonable circumstances, the stop was not pretextual. Id. at 468. The Court of Appeals upheld the trial court’s denial of Chapin’s motion to suppress evidence, where the evidence was seized during a search, which followed an arrest based on a warrant discovered in a warrants check conducted during Chapin’s valid traffic stop.
Likewise, in Rife’s case there was no pretextual stop. A warrants check during the lawful traffic stop revealed an outstanding warrant on Rife. Rife was arrested on the warrant, and a search incidental to that arrest uncovered illegal drugs. Where the stop was not pretextual and the evidence was secured in a valid search incidental to a valid arrest, pursuant to a valid warrant, suppression is not appropriate. Chapin, 75 Wn. App. 460. See also State v. Davis, 35 Wn. App. 724, 727, 669 P.2d 900 (1983) (search and seizure following an arrest based on a preexisting warrant are valid).
I would affirm Rife’s conviction for possession of heroin *160in violation of the Uniform Controlled Substances Act, RCW 69.50.401(d).
Durham, C. J., concurs with Talmadge, J.
Reconsideration denied October 9, 1997.

See also State v. Mennegar, 114 Wn.2d 304, 787 P.2d 1347 (1990), rejected on other grounds by State v Hill, 123 Wn.2d 641, 645, 870 P.2d 313 (1994), in which this court held:
Once the officer discovered the existence of an outstanding arrest warrant [on an automobile passenger whom the officer had not detained], the officer was clearly and properly performing his duty by arresting the passenger. The contraband was discovered during the search incident to a valid arrest. A reasonable search of an arrestee’s person is justified by the fact of his lawful arrest. The search and seizure were lawful.
Mennegar, 114 Wn.2d at 314 (footnote omitted). Rife’s argument that Officer Chittenden should have cited Rife for the traffic infraction, released him, and then arrested him on the outstanding warrant is absurd. As we noted in Rothenberger, 73 Wn.2d at 599:
It is our view that Officer Edwards, having discovered from an independent source that Rothenberger was wanted on a felony charge, not only had the right but the duty to pursue Rothenberger and arrest him, if that was practicable, or to get that information to officers who could intercept him.
*159To illustrate just how ridiculous the appellants’ contention is, let us assume that while detaining the appellants on an unlawful arrest, word had come over the radio that Rothenberger and Pernar were wanted for a burglary in Seattle. On appellants’ theory, the officer supposedly had no alternative but to touch his hat and say, "Gentlemen, be on your way. I am sorry to have unlawfully detained you.” We find neither reason nor judicial precedent for such a change in the rules of the long continued game of "Cops and Robbers.”
Rife’s suggestion is equally absurd.


The concurrence relies on United States v. Luckett, 484 F.2d 89 (9th Cir. 1973); State v. Cole, 73 Wn. App. 844, 871 P.2d 656, review denied, 125 Wn.2d 1003, 886 P.2d 1134 (1994); and State v. Ellwood, 52 Wn. App. 70, 757 P.2d 547 (1988). Madsen, J., concurring at 152-53. As the Court of Appeals noted below, the Luckett holding is not universally supported. See State v. Rife, 81 Wn. App. 258, 262 n.2, 913 P.2d 850 (1996), citing cases. Cole and Ellwood are also distinguishable. Unlike our case, no outstanding warrant is involved in Cole. Ellwood is distinguishable because the original stop therein was unlawful.